Citation Nr: 1119919	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-31 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Attorney Charles Mills


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from September 1955 to August 1959, with subsequent periods of inactive service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied reopening a previously denied claim for service connection for tinnitus.

The Veteran appeared at a Travel Board Hearing in December 2008 before a Veteran's Law Judge who has since left the Board.  A transcript is associated with the claims file, and the Veteran has not requested a hearing with a sitting VLJ after receiving notice of the option to do so in February 2011.

The Board in a May 2009 decision reopened this claim and remanded this matter for further development.  Such has been completed and this matter is returned to the Board for further consideration.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's tinnitus began many years after service and that his tinnitus is not related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the Veteran's claim on appeal was received in June 2004 and a duty to assist letter was sent in August 2004 prior to the March 2005 denial of this claim.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of his and VA's respective duties.  The duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant to this claim so that VA could help by getting that evidence.  Additional notice was sent in November 2005, July 2006, and June 2009.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.

The RO contacted the National Personnel Record Center (NPRC), in June 1999 and again in July 2006, requesting records without success.  The NPRC responded in August 2006 that the record was fire related and there are no service treatment records or SGO records.  The RO also received a copy of a June 2003 letter from the Nassau County New York's Veterans service agency stating that the Veteran had been told by the NPRC in December 2002 that the service department records were destroyed and that follow up in January 2003 with the NPRC in regards to records from Germany had not yielded a response.  The RO also received  a copy of a letter sent by the NPRC to the Veteran's Congresswoman on his behalf from May 2004 by the NPRC which advised that the majority of the Veteran's STRs and personnel records were unavailable due to a fire at the NPRC in 1973.  Thus no service department records are of record except for some service personnel records documenting training and the Veteran's DD-214 (Report of Discharge from Active Service).  Thus, there is a heightened obligation to assist the claimant in the development of his case. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  He was sent notice regarding his destroyed records and notifying him of possible alternate sources for the records in July 2006 and June 2009.

Furthermore, VA and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination for the claimed disorder was conducted in August 2009 with addendum in January 2010, and included review of the claims folder and examination of the Veteran.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  He received such notice in the above cited letters from July 2006, and June 2009.  

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) (harmless error).

II.  Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board notes that tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran claims entitlement to service connection for tinnitus due to exposure of firing guns without ear protection.  He has submitted photos in December 2008 apparently showing members of his unit firing guns without ear protection to support his claim.  All attempts to obtain service treatment records have been unsuccessful, although some service personnel records were obtained.  A response from the National Personnel Records Center (NPRC) in May 2004 confirmed that his service treatment records were most likely destroyed by fire.  The Veteran was sent a letter in June 2009 which advised him of alternate records to substitute for service treatment records.  His service personnel records that are available show service around aircraft and he served as an air traffic controller.  The VA has conceded exposure to noise in service.  

Post service records show that the Veteran received training as a private pilot in the 1960s and as an air transport pilot in the early 1970's.  

A review of the records shows no medical evidence of tinnitus until 1999.  He underwent a VA examination in June 1999 which noted his main complaints included tinnitus as well as a 10 year history of impaired hearing.  He denied any history of ear infections, vertigo, head injury or of taking ototo-toxic drugs.  He reported constant bilateral tinnitus since the age of 18 following noise exposure.  He matched the tinnitus in the right ear to a tone of 2 kilohertz at 25 decibels and in the left ear to 2 kilohertz at 50 decibels.  The examination also showed a sensorineural hearing loss in both ears.  No findings or diagnosis was made as to tinnitus.

A November 2000 letter from the Veteran's private doctor noted the Veteran having a tinnitus that resulted in a hearing deficiency.  The Veteran reported that he first developed the tinnitus while in the service and indicated that it developed as a result of his exposure to noise from explosive devices and firing weapons without proper ear protection.  The Veteran was described as having been exposed to such noise when stationed at Sampson Air Force Base in Geneva New York between October and November 1955.  

Another private doctor drafted a letter in June 2004 stating that he had treated the Veteran since 2003 and noted that the Veteran brought a letter from a doctor who was now deceased.  The doctor then quoted from the November 2000 letter.  

VA records from 1999 to 2006 primarily address other medical concerns but do mention the presence of tinnitus in a July 2002 emergency room record.  A December 2002 audiology report noted a contributing medical history that included military noise exposure and tinnitus.  There was no discussion of etiology of the tinnitus.  A January 2003 record noted the Veteran's previous visits to audiology in July 2002 and December 2003.  

A September 2005 letter from a private doctor stated that the Veteran suffers from tinnitus that may well be related to his service in the Air Force in 1955 in upstate New York.  At that time he was exposed to repetitive weapons discharge without adequate ear protection.

The Veteran testified at a Travel Board hearing in December 2008, before a Veterans Law Judge who is no longer at the Board.  The Veteran submitted the photos of his graduating class from basic training and testified that the training entailed live weapons demonstrations including firing guns without ear protection and that grenades were used in demonstrations.  He reported a ringing in his ears ever since basic training when he was 18 years old.  He said the ringing was constant. 

VA records from 2006 to 2008 are silent on tinnitus except that this complaint is noted on the problem list in September 2006, and is noted to be among the medical problems he was seeking medical management for in October 2007 and November 2008. 

The report of an August 2009 VA examination included review of the claims file.  His history of Air Force service from 1955 to 1959 was noted as was his prior procedural history that included a previous denial for service connection for tinnitus in 1999.  The December 2002 audiogram was noted to have diagnosed high frequency hearing loss along with tinnitus.  He was noted to continue to report bilateral tinnitus with onset said to be in 1955, including at his December 2008 hearing when he indicated such onset began after firing weapons during basic training.  He was noted to submit additional documents, including photos that showed soldiers reportedly in his unit firing without ear protection.  The letters from private doctors dated in November 2000, June 2004 and September 2005 were also reviewed, and these letters were noted to have referred to his claim of tinnitus which he reported was due to noise exposure.  The examiner also noted the unavailability of the service treatment records.

The examiner noted the Veteran's current complaints were of tinnitus with onset reported as in 1955 following the excessive noise exposure from weaponry and explosives demonstrations in service.  He reported tinnitus that was constant and bilateral.  He described the tinnitus as high pitched ringing that was constant, bilateral and worse with exposure to loud sounds.  The Veteran also claimed that he saw an ENT doctor in Germany in 1958 but indicated these records are unavailable.  He said that he did not report his tinnitus at his discharge examination due to fears that it could affect his job prospects.  He also reported an onset of hearing difficulties roughly 3-4 years ago.  The Veteran denied any other ear problems, injuries or diseases.  He also reported an occupational history of noise exposure as a sound mixer for 23 years and as a pilot for 15 years.  He also reported recreational noise exposure when learning to fly.  Audiological tests were noted to show mild to moderately severe sensorineural hearing loss in the right ear and left ears from 1500 to 8000 Hertz. 

The examiner opined that a conclusion cannot be reached without mere speculation as to whether or not the Veteran's tinnitus is a direct result of any incident or event in service.  The examiner noted that while he was consistent with reporting the presence of tinnitus since 1955, he did not seek medical consult until 1999 some 40 years later.  The examiner noted that the photos of soldiers firing weapons cannot support a finding that tinnitus began in the military.  The examiner also noted that the favorable medical opinions indicating that the tinnitus may have resulted from his military noise exposure were given without review of the claims file or any evidence of service other than the Veteran's own account.  The examiner failed to acknowledge that noise exposure was conceded.  The examiner also noted that there were no hearing evaluations of record until 1999, and thus, no way to determine the onset of tinnitus.

The same examiner drafted an addendum in January 2010.  In this detailed addendum, he noted that VA had in fact conceded noise exposure during service.  The audiologist went on to report the statements from the  medical professional favoring the Veteran's claim, and then indicate why those statements did not carry that much weight as they delivered without review of the claims file and were based merely on a recitation of the history provided by the Veteran's.  The examining audiologist's report includes the following statement:  "Based upon review of the Veteran's c-file and veteran's reports of tinnitus with onset 7-8 years ago, which would be approximately 40 years following discharge from the military, it is not likely that veteran's current complaints of tinnitus is due to his military noise exposure." The examiner went on to again state a relationship between the conceded noise exposure and the Veteran's tinnitus cannot be reached without resorting to speculation.  Again the examiner noted that the photos of soldiers firing rifles cannot support a conclusion that his tinnitus began in service.  The examiner also noted that the supportive letters from the Veteran's doctors merely stated that his tinnitus may be related to military noise exposure.  Again it was noted that the Veteran did not seek treatment for the tinnitus until 1999 despite having claimed it existed since 1955.  Finally the examiner noted that given the Veteran's post service occupational and recreational noise exposure along with the lack of hearing evaluations until 1999, there is no way to determine the time of onset of tinnitus and whether or not it is consistent with the onset of hearing loss related to noise exposure.  

Based upon review of the evidence, the Board finds that service connection is not warranted for tinnitus.  While the exposure to noise in service is conceded by the VA, the preponderance of the evidence reflects that his current complaints of tinnitus are not related to such exposure.  The Veteran has not submitted any evidence of medical treatment for tinnitus until 1999, which was also the around the time he first sought service connection for this condition.  Although service treatment records are unavailable, the Veteran was provided the opportunity to submit alternate records, and has done so in the form of lay evidence and photographs from basic training exercises.  

The Board has considered this evidence.  The Veteran's lay evidence was sufficient to concede noise exposure in service.  He has also contended that he first developed tinnitus in basic training in 1955, and that he has since continued with ongoing symptoms of tinnitus.  Although the Veteran is competent to report his symptoms over time, the credibility and accuracy of this lay evidence as to the actual time of onset and continuity of tinnitus has been cast into doubt by the examining audiologist.  Further, the medical evidence showing no continuity of symptoms regarding tinnitus and no evidence of such problem until 1999 some 40 years later, is a factor.  In essence, the Board affords the Veteran's lay statements less probative weight in light of the lack of corroborating medical evidence upon discharge from service and for so many years thereafter.  See generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.)  Here the medical evidence reflecting lack of a tinnitus for nearly 40 years after service, and the Veteran's history of significant post service noise exposure during that period outweigh his contentions regarding symptoms of chronic tinnitus since 1955.  The VA examining audiologist in the 2010 addendum specifically pointed to the fact that the Veteran worked as a sound mixer and as a recreational pilot, with intermittent use of hearing protection, as a possible intervening cause.

With regard to the letters submitted by the private physicians which appear to link tinnitus to the  Veteran's noise exposure in service, the Board notes that such opinions were apparently based on an incomplete history, as no mention was made of the Veteran's significant history of a post service noise exposure (including recreational and occupational noise as a pilot).  Again, the VA examiner in January 2010 had been apprised of the Veteran's complete  history of inservice and post-service noise exposure.  The examining audiologist gave a thorough rationale as to why his opinion was correct, and why the opinions of the other medical professionals were not supported by facts or rationale.  Thus the opinion from the VA examiner, which includes a more complete and thorough history of the Veteran's noise exposure both during and after service, outweighs the opinions from the private physicians, which were based only on a history from the Veteran.  

As a preponderance of the evidence is against the award of service connection for tinnitus, the benefit of the doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Service connection for tinnitus is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


